 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        UNITED STATES OF AMERICA,                          CASE NO. C18-5978RBL
 9
                                Plaintiff,                 ORDER DENYING MOTION TO
10              v.                                         DISMISS

11      PERCY F NEWBY,

12                              Defendant.

13

14          THIS MATTER is before the Court on Defendant Newby’s Motion to Dismiss for Lack

15   of in personam Jurisdiction [Dkt. # 83]. Newby reiterates his claim that he has never entered into

16   a contract with the United States or the IRS. He reiterates his claim that he is a resident of the

17   Republic of Washington, but not a citizen of the United States.

18          These are “sovereign citizen” arguments often made by those claiming the Internal

19   Revenue Code does not apply to them. They have been roundly and consistently rejected, in this

20   Court and everywhere else, and no such argument has ever been successfully employed to avoid

21   income tax obligations. See Internal Revenue Service, The Truth About Frivolous Tax Arguments

22   (Mar. 21, 2019), https://www.irs.gov/privacy-disclosure/the-truth-about-frivolous-taxarguments-

23   introduction. There is no need to waste time soberly addressing each frivolous argument. See

24


     ORDER DENYING MOTION TO DISMISS - 1
 1   Londsdale v. United States, 919 F.2d 1440, 1448 (10th Cir. 1990) (listing a series of “rejected tax

 2   protester arguments”); Crain v. Commissioner, 737 F.2d 1417, 1417 (5th Cir. 1984) (no need to

 3   refute frivolous arguments with “somber reasoning and copious citation of precedent”).

 4           The Court has also rejected these arguments in this case, and the government correctly

 5   points out that the determination that this Court does have jurisdiction over Newby and his

 6   various entities is the law of the case.

 7           Newby’s Motion to Dismiss for lack of personal jurisdiction is DENIED.

 8           IT IS SO ORDERED.

 9           Dated this 31st day of January, 2020.

10

11                                                        A
                                                          Ronald B. Leighton
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO DISMISS - 2
